J-S31003-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    A.N.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellee               :
                 v.                            :
                                               :
    L.E.W.                                     :
                                               :
                        Appellant              :   No. 1048 EDA 2021


                    Appeal from the Order Entered April 15, 2021
                   in the Court of Common Pleas of Wayne County
                     Civil Division at No: Case No. 310-DR-2016

BEFORE:         STABILE, J., KING, J. and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                              FILED JANUARY 4, 2022

           L.E.W. (“Mother”) appeals following the order of the Wayne County

Court of Common Pleas (1) denying her request for sole physical custody of

her son A.W. (“Child,” born 2012); (2) denying her request to relocate to

Florida with Child; and (3) awarding Child’s father, A.N. (“Father”),

supervised partial physical custody of Child under the directives of a mental

health provider.

           At the time of the order ruling on Father’s petition for primary physical

custody and Mother’s petitions for sole physical custody and for relocation,

Child had not seen Father since 2017, when he first alleged Father sexually

abused him. After a three-day custody trial, the trial court found Mother did


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S31003-21


not present competent evidence that Child was abused by Father.                 It

directed a reunification process to begin despite prior attempts at the same

and Child’s mental distress and adamant position that he did not want to see

Father.      After review of this complicated case and consideration of our

standard of review, we affirm the trial court’s order.

       The parties’ dueling petitions at issue in this appeal were not filed until

2019 and 2020, but the following background is relevant to understand the

evidence of the complex dynamics before the trial court at the custody trial.

Mother and Father had a relationship for approximately two years prior to

Child’s birth in 2012. They never co-habitated nor married. Child is Father’s

only child, whereas Mother has five other children with her ex-husband, who

lives in New York City but visits occasionally.      N.T., 1/26/21, at 163-64.

Child was born prematurely at 27 weeks and was hospitalized in the neo-

natal intensive care unit for 74 days. Id. at Exhibit 5-6. Child has cerebral

palsy, congenital heart disease that has required open heart surgery, and

walks with a slight limp due to one leg being slightly shorter than his other

leg.   Id.    It is undisputed that Mother has been Child’s primary caregiver

since birth.

       Both parties live in the same housing community in Wayne County,

Pennsylvania.      During the first several years of Child’s life, Father and

Mother had no fixed or written custodial arrangement and arranged Father’s

custody informally.    According to Father, he saw Child “a lot” for the first


                                       -2-
J-S31003-21


three years of his life, except that he “wasn’t allowed to come over” every

other weekend when Mother’s ex-husband was there visiting.         Id. at 188.

Father claimed Mother told him Child and her other children “couldn’t

mention [Father’s] name or bring up anything about [Father]” around her

ex-husband. Id. at 191. He separated from Mother when Child was three

due to how Mother treated him when her ex-husband was in town. Id. at

189. In contrast, Mother asserted Father had little involvement in Child’s life

during his first three years, did not attend to his medical needs, and did not

provide her support. Id. at 166-69.

       On June 29, 2016, a little over a month before Child turned four years

old, Father filed a custody complaint in Wayne County Court of Common

Pleas averring that Mother had begun denying him visits.        Father sought

partial physical custody on alternating weekends and certain holidays.

       Shortly thereafter, Mother instituted proceedings against Father

pursuant to the Protection From Abuse (“PFA”) Act, 23 Pa.C.S.A. §§ 6101-

6122.1 According to Mother, she filed this PFA because Father was coming

into her house when she was not home trying to see Child and he
____________________________________________


1  Although some of the facts are intertwined, the instant custody matter and
the parties’ PFA matters are separate matters under separate statutes and
listed on separate dockets. As such, only the PFA documents admitted as
exhibits in the custody matter are part of the certified record before us. The
record does not reveal the exact date Mother filed a PFA petition against
Father and the nature of the relief she obtained. Based upon the wording in
the next series of custody orders discussed infra, it is apparent the court had
entered an order restricting contact between Mother and Father.



                                           -3-
J-S31003-21


threatened to kill Mother in front of her daughter. N.T., 1/26/21, at 173-75;

N.T., 2/10/21, at 38. Following a custody conference before a reconciliation

master, the trial court entered an interim order on August 9, 2016 in the

custody matter and PFA matter modifying the PFA to permit Mother and

Father to have certain contact regarding custody and allowing Father to visit

with Child twice a week for eight hours each. Interim Order, 8/9/16, at 2-3.

     On September 30, 2016, the parties stipulated that they would share

legal custody, Mother would exercise primary physical custody, and Father

would exercise partial physical custody to rotate on a two-week basis.

Specifically, on week one, Father would exercise custody from Saturday mid-

afternoon to Sunday late-afternoon.    On week two, Father would exercise

custody for an eight-hour period on Sundays.        The parties also further

modified the PFA order to allow more contact related to the exercise of their

shared legal and physical custody.        See generally Stipulated Order,

9/30/16.

     Father asserted that during his first visit with Child pursuant to the

custody order, Child told him that he had “a new daddy” and pointed

towards Mother’s house.    N.T., 1/26/21, at 212.     Father was concerned

about Mother’s ex-husband because Mother has told him about incidents in

the past where her ex-husband was violent. Id. at 217. Mother admitted

she and her ex-husband had “an issue” years ago, which prompted her to

obtain a restraining order against him, but they have since gone to therapy


                                    -4-
J-S31003-21


and raised their five children. Id. at 171, 178. Mother denied that she told

Child to call her ex-husband dad or that her ex-husband lived with her; she

claimed he visits their teenage child on some weekends. Id. at 173, 178.

      In June 2017, when Child was just shy of five years old, Father took

Child to a NASCAR car race during one of his custodial periods.        Father’s

sister had secured access to the pit area for Child through her work and from

Father’s perspective, Child, a car-lover, “really had the time of his life.” Id.

at 201. Father claimed when he went to pick Child up the next day, Mother

said Child could not go because he “is saying stuff.” Id. at 202. Father was

“blindsided.”   Id.   Mother “seemed nervous” and Child ran out and said,

“don’t let daddy go.” Id.

      According to Mother, on Wednesday, June 21, 2017, Child was

“touching himself” while Mother was changing him for bed. N.T., 1/26/21,

at Exhibit A (PFA Petition, 6/26/17, at 2). When Mother asked him why he

was touching himself, Child replied, “‘[Father’s first name] does this to me.’”

Id. Child told Mother “[Father’s first name] put his pee pee in his butt and

rubs it on him and puts juice on their pee pee’s [sic]” and “‘it gets higher

and higher.’” Id.

      Mother reported the allegations to the Pennsylvania State Police, and

Trooper Sharon Palmer began an investigation.           N.T., 1/26/21, at 6.

Trooper Sharon Palmer reported the allegations to Wayne County Children

and Youth Services (“WCC&YS”), filed a Childline report, and arranged for


                                     -5-
J-S31003-21


Child to undergo a forensic interview and physical examination at Scranton

Child Advocacy Center.    Id. at 9.   On June 26, 2017, Mother filed a PFA

petition seeking temporary relief on behalf of Child based on the allegations.

Per Mother, after Child made the disclosures, Child started wetting the bed,

having “terrible nightmares,” and trouble sleeping. N.T., 2/10/21, at 21-22.

     During Trooper Palmer’s interviews of Child, Trooper Palmer observed

that Child had a flat demeanor and showed no emotion, fear, sadness,

awkwardness, or unwillingness to speak when describing the abuse to her.

N.T., 1/26/21, at 10. Child told her Father “put sticky stuff … on his peepee

and heiny,” Father’s mustache hurt him, a toy dolphin touched his “butt,”

Father “sat in the house naked,” and Father showed Child nude photographs

on the computer.     Id. at 9-10, 30.       Child’s demeanor and manner of

speaking about the abuse was unusual to Trooper Palmer; his physical

reactions did not match the disclosures he was providing. Id. at 23. In her

experience, victims tend to “shy away” from questions about the abuse.

Id. at 30. In contrast, Child “blurted [it] out.” Id. Significantly, Child was

not able to articulate or provide information in response to follow up

questions about what happened to him before and after the abuse. Id. at

23-24, 30-31. Several times he indicated he wanted to see Father but then

backtracked. Id. at 23.

     Trooper Palmer acknowledged that Child consistently maintained that

Father abused him and she found Mother’s concerns about the abuse to be


                                      -6-
J-S31003-21


legitimate. Id. at 26, 30. However, Trooper Palmer had “light concern” that

Mother was telling Child what to say. Id. at 33. During her investigation,

Trooper Palmer showed Child a photograph of a van that resembled the van

owned by Father. Although Mother had told Trooper Palmer that “every time

[Child] would see the type of vehicle that [Father] drove [Child] would

become panicked and fearful” and have a “meltdown,” Child had no reaction.

Id. at 37, 42. Additionally, the police investigation revealed Father had no

internet access, computer, smart phone, or other ability to view electronic

pornographic materials in his house at the time. Id. at 12. Furthermore,

she found Father to be forthcoming in assisting the investigation, but Mother

stopped cooperating. Id. at 24.

     For example, Trooper Palmer attempted to interview Mother’s ex-

husband and Mother’s adult son about the allegations, but she was not able

to locate them. Id. at 23, 34. Child told Trooper Palmer that “he was no

longer allowed to call [Father] daddy when [Mother’s ex-husband] was

around” and called Mother’s ex-husband daddy instead. Id. at 25, 39. Child

always referred to Father by his first name when making disclosures to

Trooper Palmer. Id. at 25.

     Trooper Palmer took the unusual step of asking Mother to take a

polygraph test, but Mother said she wanted to talk to her lawyer and

stopped returning Trooper Palmer’s phone calls. Id. at 21. Trooper Palmer

does not customarily ask a reporting parent to take such a test, but she was


                                    -7-
J-S31003-21


concerned that Mother was “not being truthful.” Id. at 39-40. Father, on

the other hand, submitted to a polygraph at Trooper Palmer’s request. Id.

at 16, 19-20.

      Father underwent a psychosexual evaluation with Lori Feneck, a

therapist at Forensic Counseling Associates, on July 6, 2017. N.T., 1/26/21,

at 58, Exhibit B. During Feneck’s interview of him, Father denied touching

Child in a sexual manner. Id. at 50. Based on the timing of the allegations,

which closely followed the NASCAR race, Father theorized that Child may

have been talking about Father and the good time they had in front of

Mother’s ex-husband, which caused Mother or her ex-husband to instruct

Child to fabricate the allegations. N.T., 1/26/21, at 63-66.

      As part of her evaluation, Feneck reviewed the PFA filed by Mother, the

police report, and reports from Children and Youth.       Id. at 60.   Feneck

detected no areas of concern in her assessment of his current mental status

or his history regarding mental health, medical health, use of drugs and

alcohol, and commission of crimes. Id. at 57-58, 82. She also conducted

various risk assessments and concluded he was at low risk to commit a

sexual offense in the future. Id.

      On September 13, 2017, Father filed a petition for modification of

custody seeking supervised visits.      Father maintained his innocence and

averred he had concerns Child was being “coached.”               Petition for

Modification, 9/13/17, at ¶¶ 10, 12.


                                       -8-
J-S31003-21


      Also in September 2017, Father submitted to a polygraph examination.

He had taken one in July 2017 that had inconclusive results, but the

September examination did not indicate any deception.          N.T., 1/26/21, at

61-62, 82. Father submitted to another polygraph examination in November

2017 with the Pennsylvania State Police, which also did not indicate any

deception.     Id. at 61-62, 82.       Feneck updated her recommendation to

indicate that she did not recommend any treatment for Father and concluded

he did not abuse Child. Id. at 61-62, 82, Exhibit C.

      Meanwhile, Mother sought assistance with Child’s declining mental

health.    On July 27, 2017, Bridget Browning Mickere, a psychologist at

KidsPeace, evaluated Child, then age five, and diagnosed him with Post-

Traumatic Stress Disorder, Child Sexual Abuse of Suspected Subsequent

Encounter, and Cerebral Palsy.     Id. at 131, Exhibit 5.     At the time of Dr.

Browning     Mickere’s   evaluation,    Child   was   “demonstrating   regressive

behaviors,” such as sucking his thumb and wetting the bed at night, wetting

during the day, and speaking in baby talk.        He also was rubbing his baby

blanket on his forehead until it bled, demonstrating angry outbursts, was

fearful and anxious, did not want to leave Mother’s side, and verbalized a

fear of Father. Id. at Exhibit 5-6. During his interview with Dr. Browning

Mickere, Child reported feeling safe with Mother but not Father. Child “was

open and talked freely” about his allegations regarding Father.           Id. at

Exhibit 5-7.


                                        -9-
J-S31003-21


     Dr. Browning Mickere believed that Child experienced sexual abuse

based on the symptoms suggesting he has been traumatized, including his

fear, regressive symptoms, self-harming behaviors, recurring nightmares,

avoidance of Father, angry outbursts, hypervigilance, and sleep disorders.

Id. at Exhibit 5-8. She recommended that he treat with KidsPeace’s Sexual

Issues   and   Treatment   Education   (“SITE”)   Program,   which    offered

individualized counseling to children who had been sexually abused or were

sexual perpetrators. Id. at 127, Exhibit 5-10. She also recommended he

not visit with Father, concluding that “[d]ue that the severity of his

symptoms, it is in his best interest to begin therapy and be allowed time to

reconcile his symptoms in an environment that feels safe to him. In time his

therapist can make the recommendation to begin visits based on clinical

progress.” Id. at Exhibit 5-10.

     Accordingly, Child began treatment with therapist Kim Rosencrans.

Rosencrans testified at trial that she began working with Child after WCC&YS

referred him to their program and continued until 2018, meeting with him

two to three times a week in Mother’s home and at school, both alone and

with Mother. N.T., 12/26/21, at 128, 141.

     During her sessions with him, Child always called Father by his first

name. Child told Rosencrans that Father touched his “peepee” and “butt,”

Father inserted “things into his butt,” Father used items that would “shake,”

and Father put his mouth on his “peepee” and Father’s mustache tickled.


                                   - 10 -
J-S31003-21


Id. at 134.     Child made these statements to Rosecrans in and out of the

presence of Mother, sometimes at home and sometimes at school.        Id. at

135.

       When Father was mentioned, Child would “become very upset.”       Id.

Sometimes Child would cry or even sob uncontrollably. Id. at 135-36. Child

sometimes became angry with the person who mentioned Father or “would

become aggressive and say I got to get something because I’m going to hit

him or shoot him or throw this at him.”      Id.   Child “would become very

scared, very nervous, sometimes he would look to almost hide from

whatever he believed might happen,” such as Father walking into the room

or driving past his home or school.       Id.; see also id. at Exhibit 5-35

(progress report noting Child gets upset at unexplained bumps or creaks).

Rosencrans observed that when Father drove past his house, Child would

cry, yell, get anxious, or become very upset. Id. at 136; see also id. at 5-

35 (progress report noting Child ran and hid when he saw a blue van go

past, and screamed, “it’s [Father’s]”).

       In the progress reports authored by Rosencrans, she noted Child’s

expressed fear that Father would hurt him or Mother because he disclosed

the abuse; Child told her “[Father] told me he will hurt me or mommy or the

puppies if I told.” Id. at Exhibit 5-36. Child was also afraid to go outside,

school, or the store for fear of Father coming and taking him away. Id. at

Exhibit 5-35.    Child often spoke of an imaginary friend named Lottie who


                                    - 11 -
J-S31003-21


made him do bad things but also protected him. Lottie was often aggressive

and angry, and Child told Rosencrans the same things Father did to him

happened to Lottie. Id.

      Throughout the sessions, Rosencrans’s notes indicated Child continued

to struggle with anxiety, aggression. See, e.g., id. at Exhibit 5-50, 5-65.

For example, in late 2017, Child urinated on a little girl while they were

playing at Mother’s house unsupervised.      Id. at Exhibit 5-61. Rosencrans

concurred with the psychologist’s recommendation that he have no contact

with Father at that time. Id. at 139. She did not notice any signs that Child

was being coached, such as looking for Mother’s approval or asking her if he

got it right. Id. at 140. However, Rosencrans posited that some of Child’s

manipulative and defiant behaviors may be due to Mother’s parenting style.

Id. at 150, Exhibit 5-50, Exhibit 5-61, Exhibit 5-81.

      In addition to the SITE program, Mother also sought psychiatric help

for Child. Scranton Counseling Center first saw Child in October 2017. At

that time, Child expressed worry that Father would hurt him or Mother; Child

wet the bed, threw up and had frequent headaches, refused to sleep alone,

frequently checked to ensure the front door was locked, and was “borderline

obsessive” about wanting a certain watch because he believed the watch

would protect him by shooting fire. Id. at Exhibit 4-38. Most significantly,

Child had been hearing a female voice who growls when she “takes over”

and displays anger and aggression, as well as other “nicer” voices. Id. Dr.


                                    - 12 -
J-S31003-21


Edward Lee diagnosed Child with Post-Traumatic Stress Disorder and

prescribed an anti-anxiety medication on October 18, 2017, to assist with

Child’s anxiety at bedtime. Id. at Exhibit 4-4.

       On January 2, 2018, the trial court entered an order based upon

stipulations agreed upon by the parties. The order indicated, inter alia, that

the court would appoint a guardian ad litem to represent Child’s best

interests,2 that the parties would arrange for a counselor to begin working

with Child, and that visits between Father and Child could begin at the

counselor’s discretion and under terms approved by the counselor.          The

parties agreed the trial court should not schedule a review because they

anticipated that counseling could take many months before there was

“movement,” and that either party could petition the court for a review

conference as appropriate. Stipulation and Order, 1/2/18, at ¶ 5.

       Shortly thereafter, on January 19, 2018, the court entered another

order based upon stipulations agreed upon by the parties.       This time the



____________________________________________


2  The trial court appointed Leatrice Anderson, Esquire, as Child’s guardian ad
litem. Attorney Anderson filed several reports, as well as motioning for a
custody evaluation, the request for which the trial court denied.           On
November 2, 2020, prior to the hearings at issue in this appeal, Attorney
Anderson filed a motion to withdraw, citing the demands of her private law
practice. Mother opposed the request, but Father was in agreement. The
trial court granted the motion to withdraw on October 3, 2020. The trial
court permitted either party to request appointment of a new guardian ad
litem, but neither did.



                                          - 13 -
J-S31003-21


parties agreed that Father shall have no contact until further order of court.

Stipulation and Order, 1/19/18, at ¶ 2.

       Child continued to work with the KidsPeace SITE program.          In early

2018, Child disclosed additional information to KidsPeace, indicating that

Father would play a Paw Patrol television episode over and over while

touching his “peepee.”        N.T., 1/26/21, at Exhibit 5-79.   He also alleged

Father took him into a basement where a dog was locked in a cage without

food and water; the dog was trying to get out to save him from Father. Id.

Child said Father removed their pants and put “stickies” on his “peepee” and

“candy” that was a “pop” in his “butt.” Id.

       In May 2018, Marcia Coranata, an independent licensed social worker,

authored a letter summarizing several sessions she had with the family.3 In

the letter she indicated that she had interviewed Father, reviewed Child’s

evaluations by KidsPeace and Father’s evaluations by Feneck, and had

sessions with Child.        According to the letter, Child told Coranata that

“[Father’s first name] had done bad things to him, put sticky stuff on his

butt and penis, and that [Father’s first name] is a bad man.” N.T., 1/27/21,

at Exhibit E. Child’s affect was the same during these disclosures as it was

when speaking about benign topics such as play, school, and Mother. Id.

____________________________________________


3 Neither party called Coranata to testify at trial; they stipulated to her letter
in lieu of her testimony. The record provides no background as to how or
why Coranata began working with the family, or the dates of her sessions.



                                          - 14 -
J-S31003-21


       During the next session, Child stated unprompted that he did not want

to see Father because he does bad things and told Coronata to let Mother

know “he did a good job in telling me.” Id. Coronata stated due to Child’s

desire not to see Father, therapeutically she could not recommend sessions

to occur, but she believed the relationship between Child and Father should

“be explored as there are inconsistencies with [Child] being traumatized by

[Father].” Id. She recommended that another third-party therapist assess

Child and his reports to provide an additional opinion. Id.

       On May 10, 2018, Father filed another petition to modify custody. This

time, he sought to reinstate his partial physical custody of the Child.          He

noted his concerns about coaching again, and averred that there were no

criminal matters, children and youth matters, or protection from abuse

matters precluding him from having contact with Child. Father’s Petition for

Modification of Custody, 5/10/18, at ¶ 10. Specifically, he averred that (1)

after being continued a number of times due to ongoing criminal and

WCC&YS investigations, the June 26, 2017 temporary PFA order expired in

January 2018; (2) although WCC&YS initially indicated the report of child

abuse,    following    an    expungement       hearing   before   the   Pennsylvania

Department of Human Services (“DHS”), such finding was expunged;4 and

____________________________________________


4 Father later sought to admit the findings of fact from the expunction
hearing at the custody trial, but Mother objected and the trial court
sustained her objection. N.T., 1/26/21, at 252. Instead, the parties
(Footnote Continued Next Page)


                                          - 15 -
J-S31003-21


(3) he underwent a forensic sexual assessment with a polygraph component

with positive results in his favor. Id. at ¶¶ 7-9, 11.

      The parties appeared before a master for a custody hearing on August

2, 2018, and reached an interim stipulation regarding the matter in lieu of

the hearing. The court entered the terms of the stipulation as an order on

August 10, 2018. Inter alia, the parties agreed that Child should cease his

counseling services through KidsPeace and begin counseling with a private

licensed professional counselor, Sara Wentz, instead.      The parties desired

Wentz “to assess whether or not reunification with Father is something that

is feasible or can be implemented into a treatment plan.” Interim Stipulation

and Order, 8/10/18, at ¶ 4.         The parties agreed that Wentz had the sole

discretion to conduct the therapy at the frequency and with the participants

and recommendations as she sees fit. Id. at ¶ 7. Once again, the parties

declined to set a review because they anticipated that counseling could take

many months. Id. at ¶ 8.

      Thus, Child’s therapy with KidsPeace ended on July 27, 2018.          In

Rosencrans’s opinion, Child made only slight improvement during her time

with him.     N.T., 1/26/21, at 161; see also id. at Exhibit 5-70 (1/30/18

(Footnote Continued) _______________________

stipulated that WCCY&S made an indicated finding of child abuse against
Father, which was later expunged following hearings before DHS. Id.
Additionally, Trooper Palmer explained that Child testified during the DHS
expunction hearing, but he “wasn’t able to answer their questions in a
manner that showed that he had, in fact, been sexually abused.” Id. at 24.



                                         - 16 -
J-S31003-21


service plan indicating Child’s behaviors have deteriorated over the past six

months); id. at Exhibit 5-81 (6/5/18 report indicating Child was making

“slow progress”); id. at Exhibit 5-84 (6/22/18 Psychological Evaluation

indicating Child’s prognosis is fair and he may show progress with continued

intensive services); id. at Exhibit 5-90 (7/12/18 service plan indicating

Child’s progress is slow, which “may be due to his young age, PTSDE[,] or

parent not following through with therapeutic suggestions that could assist

him;” also noting reduced reliance on imaginary friends and self-harm but

continued nightmares, feeling unsafe despite locked windows and cameras

around the home, attempts to injure family members, and yelling for

attention).

      A few months after Child began counseling with Wentz, on November

14, 2018, a psychiatrist at Scranton Medical Center, Dr. Cyril Puhalla,

updated Child’s diagnosis to unspecified Psychotic Disorder with a rule out of

unspecified Bipolar with psychosis and Post-Traumatic Stress Disorder

severe.   N.T., 1/26/21, at Exhibit 4-27.    Dr. Puhalla prescribed an anti-

psychotic medication for “psychotic symptoms, paranoia, hallucinations,

self[-]destructive behavior, mood instability, rage, depression, and pervasive

anxiety, to prevent further self and other destructive behavior and

regression to point of needing psychiatric hospitalization.” Id. at Exhibit 4-

27.   Child was continuing to hear voices and Dr. Puhalla believed the

medication was needed to control Child’s hallucinations.    Initially, Mother’s


                                    - 17 -
J-S31003-21


compliance with consistent administration of the anti-psychotic medication to

Child was inconsistent, but she eventually began giving it to him regularly.

Id. at Exhibit 4-48. Once he took it regularly, Child was calmer with less

anxiety, but still got anxious with loud noises. Id. Mother stopped giving

Child the anti-psychotic medication when Child began experiencing physical

side effects. Dr. Puhalla prescribed an anti-anxiety medication and reduced

the anti-psychotic medication to be taken as needed. Id. at Exhibit 4-52.

       At an August 27, 2019 medication check, Mother reported to Dr.

Puhalla that Father drove by their house frequently, and Child had begun

eating his finger out of anxiety and was still hearing voices.          Dr. Puhalla

wrote, “[i]f true that [Father] is still showing up to scare [Child] it is unlikely

the voices will go away until [Father] goes away and is not a threat

anymore.” Id. at Exhibit 4-62.

       Meanwhile, Wentz, the counselor jointly selected by Mother and Father

to conduct reunification therapy, worked with Child from mid-2018 through

mid-2019, in his home, at school, and in her office. She never had a session

with Child and Father.       In a letter summarizing the therapy, Wentz stated

there was “never any movement of reunification effort as [Child] was visibly

anxious when the topic was broached.” N.T., 2/20/21, at Exhibit 6.5 From

Mother’s    perspective,      reunification    did   not   happen   during   Wentz’s
____________________________________________


5 Neither party called Wentz to testify at trial; they stipulated to her letter in
lieu of her testimony.



                                          - 18 -
J-S31003-21


reunification therapy with Child because Wentz thought Child should confront

his fear but wanted to leave it up to Child. Id. at 105.

      In August 2019, Child began seeing Dr. John Gibbons, a mental health

practitioner who has a doctorate in social work, is licensed in social work and

family therapy, and specializes in working with children with trauma. N.T.,

1/26/19, at 89-90. He saw Child in his office one to three times a month,

but the visits ultimately moved to the telephone once the COVID-19

pandemic began in March 2020.       Id.   at 92, 103.      Dr. Gibbons reviewed

reports by Child’s previous clinicians. Id. at 108. He did not review any of

Father’s forensic evaluations.   Id.   He attempted to obtain reports from

WCC&YS and the Children’s Advocacy Center, but he was not able to obtain

them. Id.

      Like previous practitioners, Dr. Gibbons diagnosed Child with Post-

Traumatic Stress Disorder.    Id. at 99-100.     Child was very anxious and

vigilant, showed dissociative phenomena, and needed to have Mother

around due to his hypervigilance. Id. at 93. Child’s dissociative phenomena

included referring to “bad [Child’s first name],” particularly when he engaged

in certain behaviors such as putting a nail in the coffee cop of a woman who

lived with Mother for a time. Id. at 98. Child made disclosures to him such

as being in a basement with a dog and Father who put his mustache on his

“peepee.” Id. He also had been “acting out sexually” with his half-sister’s




                                    - 19 -
J-S31003-21


boyfriend, which is a “common symptom of children who have been sexually

abused, especially boys.” Id. at Exhibit 8.

      Also in August 2019, Father filed the petition at issue in this appeal.

Initially, Father sought to modify custody to reinstate his partial physical

custody. He noted the reunification therapy with Wentz had ceased without

any effort to reunify him with Child.         See Father’s Petition to Modify

Custody, 8/28/19, at ¶¶ 6-9. On December 19, 2019, Father amended his

petition to add his request to obtain primary physical custody of Child.

Father’s Amended Petition to Modify Custody, 12/19/19, at ¶ 7.

      In response, Mother filed an answer to Father’s petition to modify

custody and a counter-petition for sole legal and physical custody of Child.

Mother requested that that the no-contact order remain in place, averring

that reunification therapy has not progressed due to Child’s “extreme

anxiety in response to the subject to being in [Father’s] presence.” Mother’s

Answer and Counter-Petition, 8/3/20, at ¶ 18. Mother also filed a petition to

relocate, wherein she sought to move to Florida with Child to be near her

parents and adult son.    Mother’s Petition for Modification of Custody on

Relocation, 8/12/20.   In addition to being near family, Mother sought to

move to “start over in a new, fresh environment away from the existing area

where [Child] was traumatized by [Father].” Notice of Proposed Relocation,

8/12/20, at 2.   In response, Father filed an answer to Mother’s counter-




                                    - 20 -
J-S31003-21


petition seeking sole custody, objected to the relocation, and demanded a

hearing.

        After a series of continuances, the case proceeded to hearings before

the trial court on January 26 and 27, and February 10, 2021.                  Father

presented his own testimony, as well as the testimony of Trooper Palmer

and Child’s paternal aunt. He also presented the expert testimony of Feneck

regarding the forensic sexual evaluation she conducted.          Mother presented

her own testimony, as well as the testimony of Rosencrans, one of Child’s

therapists from KidsPeace.         Mother also presented the testimony of Dr.

Gibbons, who was still treating Child at the time of the hearing.            Per the

agreement of the parties, the trial court conducted an in camera testimony

of Child without the presence of the parties and counsel, and the court

sealed the record.

        In addition to testimony consistent with the discussion above, inter

alia, the trial court received the following information. According to Trooper

Palmer, the multi-disciplinary team of law enforcement and child protective

services workers assigned to the case “felt that there was possibility of this

not happening to [Child] the way it was reported,” although they could not

rule out that it did. N.T., 1/26/21, at 41-42. Trooper Palmer decided she

would    not   file   criminal   charges   against   Father   based   upon   Child’s

presentation during interviews, Mother’s change in cooperation with the

investigation, Father’s continual cooperation with the investigation, the


                                       - 21 -
J-S31003-21


inability to interview Mother’s ex-husband and adult son, and Child’s

testimony during the DHS expunction hearing. Id. at 23-24.

      During his testimony, Dr. Gibbons emphasized that all the records

from Child’s various clinicians “converge on the same diagnosis with similar

reports and findings” and he does not think another evaluation is clinically

indicated. Id. at 106. In these types of case, Dr. Gibbons looks for certain

types of language, presentations, and consistency of stories over time, and

he did not believe that Child had been coached by anyone regarding the

allegations.   Id. at 107.   Child had never accused anyone else of sexual

molestation to him and has been consistent in his allegations and feelings

regarding Father.    Id. at 108.   Dr. Gibbons has observed Child get very

angry and anxious when speaking about Father, so he thought it was odd

that others have reported Child’s lack of emotion when he discussed the

abuse. Id. at 110.

      In the opinion of Dr. Gibbons, if Child is forced into visitation with

Father, Child will experience a “regression across the board with him

including some self-injurious behavior, aggression, [and] hypervigilance,”

and it is not in Child’s “best interest to be in the presence of [Father].” Id.

at 102. See also id. at Exhibit 8 (“[A]ny order that forces [Child] to have

visits with … Father would result in a potential abreaction and behavioral

regression that would be a tremendous clinical setback for this young man

who already shows with multiple emotional and physical compromises.”).


                                    - 22 -
J-S31003-21


Based on his conversations with Child and Mother when Child was visiting

Florida recently, Child was “less anxious,” “goes outside without trepidation,”

and “per [Mother’s] words he’s like a different child.”     Id. at 103.    Dr.

Gibbons concurred with the initial recommendation of Dr. Browning Mickere

for Child to have no contact with Father, even supervised, “given the history

of this case, the length of time involved, and [Child’s] current emotional

presentation.”   Id. at 105-06.    Dr. Gibbons also believed Child’s current

living situation in the proximity of Father and Father’s relatives created

ongoing anxiety, and Mother should be able to move with Child to Florida.

Id. at 106.

      During his testimony, Father maintained his position that he did not

own a computer or have access to the internet in 2017, and denied abusing

Child in any fashion. Id. at 207-10. Father expressed his concerns about

Mother’s ex-husband. Father does not believe Mother’s denial that her ex-

husband is not living there; since the pandemic started, he sees her ex-

husband’s car when he passes her house almost every day and sees him

doing things like mowing the grass, walking the dogs, or driving with

Mother. Id. at 218. Father opposed Mother’s relocation because he wants

to re-establish a relationship with Child, with whom he has not seen in three

years due to the ongoing custody litigation. Id. at 249.

      Mother denied that her ex-husband lives with her and continued to

insist that he visits occasionally. She currently lives with Child, her teenage


                                    - 23 -
J-S31003-21


child she shares with her ex-husband, and a female friend. Id. at 164. She

opposes Child having contact with Father based on Child’s anxiety and

Child’s position that he “is absolutely against it.” Id. at 179. In addition to

the proximity to family and their support, Mother wants to move to Florida

because Father’s sisters live next door and Father lives up the street and

they “are constantly harassed.”      N.T., 2/10/21, at 58, 64-71.      Mother

claimed Father “drives by every single day” and Child continually saw

Father’s van. Id. Child could not play outside because he gets nervous and

has anxiety, and Mother did not think it was healthy for him. Id.

      Finally, at the time of the hearing, Child was prescribed one

medication each for anxiety and bedwetting.       Id. at 29.   Child took both

medications only as needed; Child had not taken the anxiety medication in

the last couple of months because Mother and his psychiatrist agreed she

could try to reduce it.   Id. at 102-03.     Child had not taken the enuresis

medication in two months; since Mother and Child visited Florida over the

holidays, Child did not need it. Id. at 101.

      Following the conclusion of testimony, the trial court held its decision

in abeyance while it considered all items in the record. On April 1, 2021, the

trial court issued an opinion and order, denying Mother’s petition to relocate

and modifying the parties’ custody arrangement as follows.          It awarded

shared legal custody to both parties, partial physical custody to Mother, and

partial supervised physical custody to Father under the directives of a


                                    - 24 -
J-S31003-21


mental health provider. The trial court ordered both parties to agree upon a

mental health provider and arrange “to begin the therapeutic reunification

process between Father and [Child].”        Opinion and Order, 4/1/21, at 23.

The trial court permitted the       therapist to set the     logistics of the

appointments, such as the frequency and persons eligible to attend, and

ordered the parties to abide by the therapist’s directives. Id. The trial court

directed the therapist to provide monthly reports to the court and the

parties. Id. at 24. The court ordered Mother to refrain from asking Child

about the sessions. Id. Finally, the court scheduled a “review hearing” for

September 7, 2021. Id.

      In support of its order, the trial court analyzed the custody and

relocation factors, but assessed the case as “hing[ing] upon an allegation of

sexual abuse made by [Child] approximately four … years ago that Father

sexually abused [Child].”      Id. at 17.     The court concluded that Child

believes Father did “bad things” to him, but it did not receive competent

evidence that proves the allegations are true and believes Father would do

whatever is required to be able to have a relationship with Child. Id. at 22.

      The trial court expressed a desire to protect Child’s safety and best

interests in the event the allegations are true and concluded that “[i]n a

therapeutic setting, with supervision, [Child] can be protected and safe and

still explore reunification with Father.”   Id. It indicated Mother needed to

continue her “consistent willingness to comply with medical, legal and law


                                     - 25 -
J-S31003-21


enforcement advice for the best interests of [Child]” and “encourage [Child]

in this process and support it.” Id. It concluded by stating its belief that “it

would be harmful for [Child] to continue to not have the opportunity to

engage in therapy with his father.” Id.

      Mother then filed the instant appeal and contemporaneously filed a

concise statement of matters complained of on appeal pursuant to Pa.R.A.P.

1925(b).   The trial court filed an opinion pursuant to Pa.R.A.P. 1925(a).

Mother then sought a stay of the trial court’s order while the matter was on

appeal in accordance with Pa.R.A.P. 1701(b)(1).       Father filed an answer.

The trial court conducted a hearing on June 4, 2021, wherein Mother and Dr.

Gibbons testified in support of Mother’s application for stay. The trial court

denied the application on June 7, 2021, finding that it was in Child’s best

interest to begin reunification. Mother also sought a stay of the trial court’s

order from this Court, but her application was denied on August 10, 2021.

      On appeal, Mother presents the following issues.

      I.    Did the trial court abuse its discretion and ere [sic] as a
            matter of law in finding that granting Father supervised
            partial physical custody in the context of forced
            reunification therapy is in Child’s best interest?

            A. Did the trial court ere [sic] as a matter of law in using
               an inappropriate standard (beyond a reasonable doubt)
               and abuse its discretion in relying on the testimony and
               psychosexual evaluation of Laurie Feneck offered by
               Father and the testimony and opinion of Trooper Sharon
               Palmer regarding Child’s allegations over those of his
               mental health providers?




                                     - 26 -
J-S31003-21


            B. Did the trial court ere [sic] and abuse its discretion in
               holding Mother’s attempts to protect Child from abuse
               against her?

            C. Did the trial court ere [sic] and abuse its discretion in
               finding that reunification is in Child’s best interest based
               on its determination that Father may not be guilty when
               his mental health providers recommend no contact?

      II.   Did the trial court abuse its discretion and ere [sic] as a
            matter of law in finding that Mother’s proposed relocation
            is not in Child’s best interests pursuant to the factors at 23
            Pa.C.S. § 5337(h) and where the relocation would not
            prevent the Order for partial custody supervised at the
            discretion of a licensed mental health provider to be
            fulfilled?

Mother’s Brief at 6-7 (party designations altered).

      Before we address the issues presented by Mother, we consider

whether we have jurisdiction to review the trial court’s orders.      “Since we

lack jurisdiction over an unappealable order it is incumbent on us to

determine, sua sponte when necessary, whether the appeal is taken from an

appealable order.”    S.C.B. v. J.S.B., 218 A.3d 905, 912-13 (Pa. Super.

2019) (citation and quotation marks omitted). “Few legal principles are as

well settled as that an appeal properly lies only from a final order unless

otherwise permitted by rule or statute.” G.B. v. M.M.B., 670 A.2d 714, 717

(Pa. Super. 1996). A child custody order is final and appealable “only if it is

both: 1) entered after the court has completed its hearings on the merits;

and 2) intended by the court to constitute a complete resolution of the

custody claims pending between the parties.” Id.




                                     - 27 -
J-S31003-21


      Initially, this Court ordered Mother to show cause as to the finality or

appealability of the April 1, 2021 order, observing that the finality of the

order was unclear because the trial court scheduled another hearing in the

same order.   After reviewing Mother’s response, this Court discharged the

rule to show cause, but indicated that this panel may revisit the issue.

      Upon review, we are satisfied that the April 1, 2021 order is final and

appealable pursuant to Pa.R.A.P. 341 notwithstanding the anticipation of a

review hearing three months later. The trial court issued the April 1, 2021

opinion and order after conducting full evidentiary hearings on the parties’

dueling   modification   petitions   and   Mother’s   relocation   petition   and

considering the required statutory factors. It is apparent that the April 1,

2021 order constituted the trial court’s final decision at that point in time on

Child’s best interests regarding division of custody and residence. The court

scheduled the review hearing merely to review the implementation of the

court’s decision.   Accordingly, Mother’s appeal is properly before us.       See

K.D. v. E.D., __ A.3d __, 2021 WL 5314731, at *4 (Pa. Super. Nov. 16,

2021 (concluding custody order providing for therapeutic supervised partial

physical custody was a final order, and scheduled review hearing did not

defeat finality because it was intended “to hone the court-ordered

therapeutic process and confirm the parties’ participation”).

      We turn to the two issues presented by Mother. In considering those

issues, we bear the following in mind. The standard of review of an order


                                     - 28 -
J-S31003-21


requiring therapeutic supervised partial custody is the same as that for any

other custody order. K.D., supra at *11.

     In reviewing a custody order, our scope is of the broadest type
     and our standard is abuse of discretion.         We must accept
     findings of the trial court that are supported by competent
     evidence of record, as our role does not include making
     independent factual determinations. In addition, with regard to
     issues of credibility and weight of the evidence, we must defer to
     the presiding trial judge who viewed and assessed the witnesses
     first-hand. However, we are not bound by the trial court’s
     deductions or inferences from its factual findings. Ultimately, the
     test is whether the trial court’s conclusions are unreasonable as
     shown by the evidence of record. We may reject the conclusions
     of the trial court only if they involve an error of law, or are
     unreasonable in light of the sustainable findings of the trial
     court.

S.C.B., 218 A.3d at 913-14 (citation omitted).

     “When a trial court orders a form of custody, the best interest of the

child is paramount.” S.W.D. v. S.A.R., 96 A.3d 396, 400 (Pa. Super. 2014)

(citation omitted). The factors that trial courts must consider when awarding

custody are set forth at 23 Pa.C.S.A. § 5328(a):

           (a) Factors.--In ordering any form of custody, the court
     shall determine the best interest of the child by considering all
     relevant factors, giving weighted consideration to those factors
     which affect the safety of the child, including the following:

                (1) Which party is more likely to encourage and
           permit frequent and continuing contact between the child
           and another party.

                 (2) The present and past abuse committed by a
           party or member of the party's household, whether there
           is a continued risk of harm to the child or an abused party
           and which party can better provide adequate physical
           safeguards and supervision of the child.


                                   - 29 -
J-S31003-21


                 (2.1) The information set forth in section 5329.1(a)
          (relating to consideration of child abuse and involvement
          with protective services).

                (3) The parental duties performed by each party on
          behalf of the child.

               (4) The need for stability and continuity in the child's
          education, family life and community life.

                (5) The availability of extended family.

                (6) The child's sibling relationships.

                (7) The well-reasoned preference of the child, based
          on the child's maturity and judgment.

                (8) The attempts of a parent to turn the child against
          the other parent, except in cases of domestic violence
          where reasonable safety measures are necessary to
          protect the child from harm.

                (9) Which party is more likely to maintain a loving,
          stable, consistent and nurturing relationship with the child
          adequate for the child's emotional needs.

                (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and
          special needs of the child.

                (11) The proximity of the residences of the parties.

                 (12) Each party's availability to care for the child or
          ability to make appropriate child-care arrangements.

                 (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party's effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability
          to cooperate with that party.

               (14) The history of drug or alcohol abuse of a party
          or member of a party's household.


                                   - 30 -
J-S31003-21


                  (15) The mental and physical condition of a party or
              member of a party's household.

                   (16) Any other relevant factor.

23 Pa.C.S.A. § 5328(a).

      When a custodial party seeks to relocate a child’s residence, the party

must petition the court, and the court must consider the relocation factors of

subsection 5337(h).     D.K.D. v. A.L.C., 141 A.3d 566, 572-73 (Pa. Super.

2016) (citing 23 Pa.C.S.A. § 5337(h)). The subsection 5337(h) factors are

as follows:

      (h) Relocation factors.—In determining whether to grant a
      proposed relocation, the court shall consider the following
      factors, giving weighted consideration to those factors which
      affect the safety of the child:

              (1) The nature, quality, extent of involvement and duration
              of the child's relationship with the party proposing to
              relocate and with the nonrelocating party, siblings and
              other significant persons in the child’s life.

              (2) The age, developmental stage, needs of the child and
              the likely impact the relocation will have on the child's
              physical, educational and emotional development, taking
              into consideration any special needs of the child.

              (3) The feasibility of preserving the relationship between
              the nonrelocating party and the child through suitable
              custody arrangements, considering the logistics and
              financial circumstances of the parties.

              (4) The child’s preference, taking into consideration the
              age and maturity of the child.

              (5) Whether there is an established pattern of conduct of
              either party to promote or thwart the relationship of the
              child and the other party.


                                     - 31 -
J-S31003-21


              (6) Whether the relocation will enhance the general quality
              of life for the party seeking the relocation, including, but
              not limited to, financial or emotional benefit or educational
              opportunity.

              (7) Whether the relocation will enhance the general quality
              of life for the child, including, but not limited to, financial
              or emotional benefit or educational opportunity.

              (8) The reasons and motivation of each party for seeking
              or opposing the relocation.

              (9) The present and past abuse committed by a party or
              member of the party's household and whether there is a
              continued risk of harm to the child or an abused party.

              (10) Any other factor affecting the best interest of the
              child.

23 Pa.C.S.A. § 5337(h).

     As the custodial parent seeking to relocate with Child, Mother had the

burden   of    establishing   that   relocation   is   in   Child’s   best   interest.

See 23 Pa.C.S.A. § 5337(i)(1) (“Burden of proof.—(1) The party proposing

the relocation has the burden of establishing that the relocation will serve

the best interest of the child as shown under the factors set forth in

subsection (h).”). There is overlap between the relocation factors set forth

in subsection 5337(h) and the custody factors set forth in subsection

5328(a). D.K.D., 141 A.3d at 572. The trial court should consider the two

issues together “under a single umbrella of best interests of the children.”

Id. (quoting S.J.S. v. M.J.S., 76 A.3d 541, 550 (Pa. Super. 2013)).

     Mother’s issues challenge the trial court’s decision to award Father

supervised partial physical custody under the direction of a therapist instead

                                       - 32 -
J-S31003-21


of permitting Mother to exercise sole physical custody and to move with

Child to Florida.      Specifically, Mother argues the trial court abused its

discretion by relying on Trooper Palmer’s testimony that Child’s flat

demeanor and openness about his allegations indicated to her that Child was

not being truthful.    Mother’s Brief at 16.    In Mother’s view, Child’s mental

health providers have mental health training and expertise, and they

describe a very different presentation of Child when he is in a therapeutic

setting.   Id.    Mother argues Child’s allegations have too many details and

Child’s emotional reactions are too strong for the allegations to be

fabricated.      Id. at 23.   Mother emphasizes the extreme nature of the

symptoms, the symptoms specific to sexual abuse victims, and the

consistency in Child’s focus upon Father as the perpetrator.         Id. at 24.

Mother notes that Child’s position has been more than a mere preference;

instead Child has been adamant and multiple mental health providers agree

that Child has an extreme emotional reaction regarding Father. Id. at 29.

      Mother also contends the trial court held her efforts to protect Child

against    her,     when      Mother   has      cooperated   with   professional

recommendations. Id. at 32. Mother notes that Father did not present any

evidence contradicting Child’s mental health experiences and believes the

trial court substituted its lay opinion in lieu of the professionals who believe

contact with Father would be extremely harmful. Id. at 33-34, 37. Finally,

Mother believes the trial court abused its discretion in finding that Child’s


                                       - 33 -
J-S31003-21


“highly unlikely future relationship with [Father] outweighs the benefit to

[Child’s] development from the proposed relocation.” Id. at 43.

      In making her arguments, Mother goes through each of the custody

and relocation factors and argues most of the factors the trial court found to

be neutral or in favor of Father should have been found to be in her favor

instead.   But the crux of Mother’s arguments stem from the same notion:

that the trial court abused its discretion by determining that Father likely did

not sexually abuse Child despite Child’s consistent position that Father

abused him when he was almost five years old. Moreover, Mother argues

the trial court exceeded its discretion by forcing Child to see Father despite

Child’s adamant desire not to have contact and uncontroverted evidence

from Child’s mental health providers that Child experienced trauma and

believes Father to be the source of the trauma.

      Upon review, it is obvious that the trial court was faced with a difficult

dilemma.     It was presented with some witnesses who believed Child

fabricated the allegations of abuse at the urging of an adult, and some

witnesses who believed Child was telling the truth.      The trial court heard

from those witnesses firsthand, as well as Mother, Father, and Child, and

assessed their credibility in person.    The court was not persuaded that

Father abused Child, particularly from Trooper Palmer’s testimony.         Trial

Court Opinion and Order, 4/1/21, at 13.       The trial court also emphasized

Father’s lack of computer and internet access, his forthcoming cooperation in


                                     - 34 -
J-S31003-21


the investigation, DHS’s overturning of the indicated finding of child abuse,

and Feneck’s opinion that Father did not need treatment for any sexual

issues. Id. at 13, 17.

      Some of Mother’s arguments have appeal, but as we explained above,

it is within the discretion of the trial court to make determinations of weight

of the evidence and credibility. V.B., 55 A.3d at 1197.           “Indeed, the

knowledge gained by a trial court in observing witnesses in a custody

proceeding cannot adequately be imparted to an appellate court by a printed

record.”   Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006).

Moreover, “it is not this Court’s function to determine whether the trial court

reached the ‘right’ decision; rather, we must consider whether, ‘based on

the evidence presented, given due deference to the trial court’s weight and

credibility determinations,’ the trial court erred or abused its discretion in

awarding custody to the prevailing party.” E.B. v. D.B., 209 A.3d 451, 469

(Pa. Super. 2019) (quoting King v. King, 889 A.2d 630, 632 (Pa. Super.

2005)). As the trial court’s determination that Father may not have abused

Child has support in the record, we discern no abuse of discretion in this

determination.

      Of concern, however, is Child’s mental health, Child’s firm belief that it

was Father who abused him, and the testimony from Child’s mental health

practitioners that Child would experience harm if he had contact with Father.

The trial court credited Dr. Gibbons’s testimony that Child suffers from Post-


                                    - 35 -
J-S31003-21


Traumatic Stress Disorder and anxiety, Trial Court Opinion, 4/1/21, at 18,

but apparently did not accept his opinion that maintaining no contact with

Father would alleviate Child’s conditions.      “[W]hile a trial court is not

required to accept the conclusions of an expert witness in a child custody

case, it must consider them, and if the trial court chooses not to follow the

expert’s recommendations, its independent decision must be supported by

competent evidence of record.”        M.A.T. v. G.S.T., 989 A.2d 11, 20 (Pa.

Super. 2010) (en banc).

      The trial court explained the basis for its decision as follows. While the

trial court acknowledged that Child does not want to see Father, the trial

court determined

      the allegation of abuse has been indoctrinated into [Child’s]
      beliefs that Father did “bad things.”       This idea has been
      perpetuated by Mother’s fear, therapist visits, and this litigation.
      This [c]ourt believes [Child] does not have his own well-
      reasoned preference as it relates to seeing … Father and thus his
      preference is being given limited weight in this custody
      determination.

Trial Court Opinion, 4/1/21, at 15.

      The court found that Mother has not attempted to turn Father against

Child, noting that she followed guidance and advice from mental health

professionals and law enforcement and followed necessary safety measures

for Child throughout the litigation. Id. The court also emphasized Mother’s

role as the primary caregiver of Child since birth and noted Mother has

attended to Child’s complex needs. Id. at 16. However, the trial court also


                                      - 36 -
J-S31003-21


found that “Mother may be prolonging the conflict.”   Id. at 17.   Similarly,

the trial court found Mother makes co-parenting with Father “difficult for

Father” because Mother’s strong feelings about keeping Child apart from

Father “resonate with [Child], and they inhibit the reunification process

between Father and [Child].” Id. at 20. The trial court highlighted Mother’s

filing of a PFA against Father when he sought to modify custody as an

example of her “animosity” against him that “resonates with [Child].” Id.

     Although the trial court never made a finding as to who indoctrinated

the allegations of abuse into Child, the trial court found the presence of

Mother’s ex-husband in her home “could potentially be inhibiting the

reconciliation process with Father” and “could also confuse [Child] because

[Child] has called [Mother’s ex-husband] ‘dad’ in the past.” Id. at 21. The

trial court emphasized Mother’s admission that her ex-husband abused her

in the past and Father’s testimony that he could not be around Child when

Mother’s ex-husband was in town. Id. at 21-22.

     The court acknowledged Child’s mental health difficulties but also

pointed to testimony indicating that Child had a reduced need for anxiety

medication and was doing well in school, at home, and with his current

therapist, Dr. Gibbons. Moreover, it determined that there was

     no evidence to suggest that it would be harmful within a
     therapeutic setting for [Child] to see Father and re-establish
     their relationship. The record does not support a finding that




                                   - 37 -
J-S31003-21


       Father is so severely or morally deficient as to pose a grave
       threat to [Child’s] welfare[6] if the relationship is re-established
       in a therapeutic setting and the eventual visitation is supervised
       by one of Father’s sisters.

Id. at 17.

       The trial court’s finding that someone may have indoctrinated Child’s

beliefs has support in the record from the testimony of Trooper Palmer,

Father, and the letter from Marcia Coronata. N.T., 1/26/21, at 33 (Trooper

Palmer’s testifying she had light concern Child was coached); id. at 189-94,

201-07, 212, 216-221, 237 (Father’s describing negative interactions with

Mother’s     ex-husband,      his   observations   that   Mother’s   ex-husband   is

frequently present in her home, Child’s statements about having a new
____________________________________________


6 Mother does not argue that the trial court used an incorrect standard of
review. We observe that in places in its analysis, the trial court uses the
term “grave threat” to assess whether it was in Child’s best interests to
grant Father partial custody under the supervision of a therapist. As the
current Chief Justice Baer explained in a concurring opinion when he was a
Justice, historically courts have often used terms like “grave threat of harm”
to determine whether a parent should have contact with a child. D.R.C. v.
J.A.Z., 31 A.3d 677, 688 (Pa. 2011) (Then-Justice, now-Chief Justice Baer,
concurring).     However, he emphasized that amendments to the Child
Custody Act “provide universally for the consideration of whether the parent
poses a risk or threat of ‘harm.’” Id. citing (23 Pa.C.S.A. § 5328 (entitled
“Factors to consider when awarding custody” and providing that in ordering
any form of custody, a court shall consider “whether there is a continued risk
of harm to the child or an abused party”)). In his view, “there is no need for
any trial court to find a ‘grave’ threat of harm.” Id. But see K.D., supra at
*11 n.5 (acknowledging authority applying a “grave threat” standard
predated the Child Custody Act, “which does not specifically establish the
‘grave threat’ standard,” but concluding trial courts could consider a judicial
doctrine such as “grave threat” under the catch-all provision of §
2328(a)(16)) (citing M.J.M. v. M.L.G., 63 A.3d 331, 338 (Pa. Super.
2013)).



                                          - 38 -
J-S31003-21


daddy, his inability to visit when Mother’s ex-husband was in town, Child’s

inability to reference him in front of Mother’s ex-husband, and the timing of

the allegations following the NASCAR outing); N.T., 2/20/21, at Exhibit E

(Coronata’s noting Child’s statement that he did not want to see Father and

to let Mother know he did a good job in telling her).

         Given that finding, it is not manifestly unreasonable for the trial court

to   have     declined   to   follow   Dr.   Gibbons’s   recommendation,   as   the

recommendation is premised upon Dr. Gibbons’s belief that Father abused

Child.     Dr. Gibbons conceded during his testimony that he did not have

access to all information.        Furthermore, we note that Mother previously

agreed to Child’s attempted reunification with Father via therapy with Wentz

at a time when Child’s mental health was significantly worse.          While Child

still struggles with his mental health, the trial court’s observation that his

mental health is more stable is based upon the record.           N.T., 2/10/21, at

102-03.       According to Mother, Wentz opted to follow Child’s lead on

reunification.    Considering the trial court’s finding that Mother’s animosity

towards Father may influence Child, it is unsurprising that Child has been so

steadfast in his desire not to see Father. See K.D., supra at *15 (observing

certified record indicates “[the m]other’s perspective in this protracted

custody litigation is clouded by an unresolved conflict with [the f]ather”

notwithstanding the lack a criminal or civil finding of abuse by the father and

the father’s attempts to change his lifestyle and eliminate other risk factors).


                                         - 39 -
J-S31003-21


Based on the foregoing, it was not manifestly unreasonable for the trial court

to have concluded that Child may do differently now that his mental health

has stabilized a bit, alongside encouragement by Mother, a therapist with a

different mindset, and review oversight by the trial court. We conclude that

the trial court “did consider” Dr. Gibbons’s opinion, but “it simply found that

opinion unconvincing” given its other findings. S.C.B., 218 A.3d at 917.

      We decline to interfere with the trial court’s judgment in a close case

such as this one, as the trial court heard the witnesses firsthand. S.C.B.,

218 A.3d at 913-14 (“[W]ith regard to issues of credibility and weight of the

evidence, we must defer to the presiding trial judge who viewed and

assessed the witnesses first-hand.”).         Moreover, because the trial court

engaged in a thorough analysis of the custody factors pursuant to

§ 5328(a)(1)-(a)(16) and the relocation factors pursuant to § 5337(h)(1)-

(h)(10), and there is support in the record for the trial court’s decision, our

standard of review dictates that we must affirm its order. S.C.B., 218 A.3d

at 913-14 (“We may reject the conclusions of the trial court only if they

involve an error of law, or are unreasonable in light of the sustainable

findings of the trial court.”); K.D., supra at *11 (“Appellate interference is

unwarranted if the trial court’s consideration of the best interest of the child

was careful and thorough, and we are unable to find any abuse of

discretion.”). We are further cognizant that if the trial court’s approach does

not have its intended effect of helping Child heal, custody cases are always


                                     - 40 -
J-S31003-21


subject   to   modification.   See    23     Pa.C.S.A.   §   5338(a)   (permitting

modification of a custody order upon petition “to serve the best interest of

the child”). Accordingly, based on the record before us and our standard of

review, we affirm the trial court’s order.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2022




                                     - 41 -